                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  ACS (US), INC.,                               Case No. 19-cv-08141-VC
                Plaintiff,
                                                ORDER REQUIRING RESPONSE TO
         v.                                     EMERGENCY MOTION TO QUASH
                                                SUBPOENAS
  AMY CAVANAGH, et al.,
                                                Re: Dkt. No. 37
                Defendants.



       ACS is ordered to file a response to Norman’s emergency motion to quash by 9:30 a.m.
on Tuesday, February 4, 2020.

       IT IS SO ORDERED.



Dated: February 3, 2020
                                          ______________________________________
                                          VINCE CHHABRIA
                                          United States District Judge
